Fourth Court of Appeals
                                  San Antonio, Texas

                                         April 18, 2013

                                     No. 04-12-00032-CV

                   Jim RYMES, Carol Rymes, Doug Vaughn, Betty Vaughn,
                        Joe Cramer, Patsy Cramer, and Frank Schultz,
                                         Appellants

                                               v.

             CARIBBEAN COWBOY, LLC d/b/a Caribbean Cowboy RV Resort,
                                 Appellee

                 From the 216th Judicial District Court, Bandera County, Texas
                                  Trial Court No. CV-10-082
                         Honorable Stephen B. Ables, Judge Presiding

                                           ORDER

       In accordance with this court’s opinion of this date, this court’s opinion and order dated
February 27, 2013 are WITHDRAWN. Appellants’ motion for rehearing is DENIED.

       It is so ORDERED on April 18, 2013.

                                                _____________________________
                                                Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2013.

                                                _____________________________
                                                Keith E. Hottle, Clerk